                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    MARSHALL DIVISION

 MICHAEL W DIGGS II,                            §
                                                §
              Plaintiff,                        §
                                                §        Case No. 2:17-cv-00114-JRG-RSP
 v.                                             §
                                                §
 SOCIAL SECURITY                                §
 ADMINISTRATION,                                §
                                                §
              Defendant.                        §

                                            ORDER

        Before the Court is the July 29, 2019 Report and Recommendation of Magistrate Judge

Payne. (Dkt. No. 7.) This Report and Recommendation recommended that the case be

dismissed for failure to prosecute and for failure to provide an updated address as required by

the Local Rules. (Id.) No objections were filed to this Report and Recommendation.

        Since no objections have been filed and since the Court agrees with the reasoning provided

within the Report and Recommendation, the Court ADOPTS the Report and Recommendation. It

is therefore ordered that this case shall be DISMISSED WITHOUT PREJUDICE. The Clerk is

directed to close this case.

       So Ordered this
       Aug 22, 2019
